EXAMINER’S AMENDENT

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 3, 2021 has been entered.




3.	An Examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 




4.	Authorization of this Examiner's amendment was given in a telephone interview with Mr. Neil Bartfeld, on September 10, 2021.





5.	The Claims have been amended as follows:
Please cancel claim 7.

1. (Currently amended) A microorganism of the genus Corynebacterium that produces an L-amino acid, wherein a protein comprising the amino acid sequence of SEQ ID NO: 1 is not expressed [[or has been modified to reduce its activity as compared to a parental or non-modified microorganism of the genus Corynebacterium in which the protein is intrinsically expressed]],
wherein the microorganism is Corynebacterium glutamicum, and wherein the L-amino acid is L-lysine or L-valine, and the microorganism has increased productivity of , as compared to a parental microorganism in which the protein is intrinsically expressed.




EXAMINER’S COMMENTS

6. 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.




REASONS FOR ALLOWANCE
7.	The following is an Examiner's statement of reasons for allowance:
The applicant has claimed “a Corynebacterium glutamicum microorganism that produces L-lysine or L-valine, wherein a protein comprising the amino acid sequence of SEQ ID NO: 1 is not expressed”. A search of commercial databases did not produce any prior art that suggests or teaches the above claimed invention. Thus, the claimed invention is novel and nonobvious over the prior art.  


Conclusion

8. 	Claims 1 and 5 are allowable.


Any inquiry concerning this communication or earlier communications from the
examiner should be directed to Hope A. Robinson whose telephone number is 571 -
272-0957. The examiner can normally be reached on Monday-Friday. If attempts
to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Robert Mondesi, can be reached at (408) 918-7584. The fax phone number for the
organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for
published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the
Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/HOPE A ROBINSON/Primary Examiner, Art Unit 1652